Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The prior art documents submitted by applicant in the Informational Disclosure Statement filed on October 8, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
Five sheets for formal drawings were filed June 4, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art cited on attached form PTO-892 is the most relevant prior art known, however, the invention of claims 1-26 distinguishes over the prior art of record for the following reasons.
Regarding claims 1, 17 and 23; the claims are allowable over the prior art of record because none of the references either alone or in combination disclose or render obvious an optical fiber coupling system and method comprising a first optical fiber comprising a first magnetic collar attached to a proximal end, a second optical fiber comprising a second magnetic collar attached to a proximal end, so as to have a polarity which is opposite to the polarity of a coupling end of the first magnetic collar, positioning the magnetic collars so that a gap is between the coupling end of the magnetic collars so that a magnetic field of the coupling end of the second magnetic collar engages a magnetic field of the coupling end of the first magnetic collar and causing an optical signal to be passed from the first optical fiber to the second optical fiber across the gap in conjunction with the other limitations of the claims.  
US 4,368,430 to Dale discloses an optical fiber coupling system (Fig. 3) and method comprising a first optical fiber (30) comprising a first magnetic collar (34) attached to a proximal end, a second optical fiber (32) comprising a second magnetic collar (36) attached to a proximal end, so as to have a polarity which is opposite to the polarity of a coupling end of the first magnetic collar, and a gap between the fibers but does not disclose a magnetic field of the coupling end of the second magnetic collar engages a magnetic field of the coupling end of the first magnetic collar, only a magnetic field “H” which acts on each of the first and second magnetic collars to produce a displacement on the coupling ends of each of the fibers.
US 2014/0120746 A1 to Persion discloses an optical fiber coupling system (100 in Fig. 1) and method comprising a first optical fiber (108) comprising a first magnetic collar (106) attached to a proximal end, a second optical fiber (fiber in receiver 104) comprising a second magnetic collar (116) attached to a proximal end, so as to have a polarity which is opposite to the polarity of a coupling end of the first magnetic collar, but there is not a gap between the fibers since the magnets facilitate physical contact between the plug and receiver (see paragraph 0017).
Claims 2-17 depend from claim 1; claims 19-22 depend from claim 18; and claims 24-26 depend from claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 13, 2022